Title: To James Madison from Hobohoilthle, 15 May 1811
From: Hobohoilthle
To: Madison, James


Chat,tuck,chu,fau,lee 15th. May 1811
I have received your talk laid it before the Chiefs of my Nation and now give your their Answer. It is harmless. Your speach was delivered to Colo. Hawkins and he to us, he is like an old Chief, and when things are rong he is to look into for both sides. You ask for a path and I say no, when the President sees my talk, he will Know I have Answered in full, I have examined it myself, my Chiefs and Warriors have examined it, they tell you I must not allow it and must say no. When the President sees my talk, he must know my people do not want to have such road. I am glad the President has Asked us without doing it first. He must know and I know we have some young people and they will mix to the disadvantage of each other. I have a little path here that the white people makes use of and my people are so mischievous that I have continued complaints of my people interrupting of them. You ask in addition a water path and road to the right of this. If we give it it will be much worse that way than this. I have a large family of people in the Country and cannot govern all so as to preserve a good understanding. What land we have left is but large enough to live and walk on. The Officers must not be going through our lands to hunt paths. I spoke last summer to you Colo. Hawkins and to the President about paths through our Country I told you no, and the President no, it would bring trouble on our Country. I am an old man and Speaker for our Warriors when we find a thing will not be good for us, we must say it will not do. I altho’ an Indian have a little sense yet. The great god made us and the lands for us to walk on. I hope the great father our president will feel for us and pay attention, we hope he will pity us and not take from us our rights. When friends ask for property we must tell him straight words, if he Asks for the waters of Coosau or by land, my Chiefs and warriors now present never will say yes. I hope it will never be mentioned to us again. I am speaking to our great father the President of the United States. When he sees my talks in his great house of talks I hope he will take notice and give me an Answer. When his Answer returns to me if I am alive I shall See his Answer and be contented. I want to inform you of one of our own brothers the Choctaws. They sold you some land our property the land to the dividing ridge of Allabama & Tombigbee, they say they have not received any money for it and we have not yet settled it with them, as you have officers in that quarter, they ought to see to it. The Creeks are the oldest and the Choctaws the youngest brothers, it is the Creeks property, Coosau Micco Hummastaubeco, Pooor Mattauhau Aupuarumnubba, they stole it from us. They stole our rights and Sold them to the United states. The lands sold were to the ridge but the whites come over and take other waters, and are settled on them. On a Creek above Cedar Creek called sil⟨ivan?⟩ both of which run into Allabamo there are settlements of White people. A path very large from the edge of the swamp on Tombigbee crosses these two Creeks. The path by James Cornells crosses allabamo about two miles below Cedar Creek above is Billosee. These lands were the hunting grounds of the Alabamo. Our own Colour are playing tricks with us about our lands and the white people encourage them is the reason why we say no about the path. The white people are as difficult to be restrained as the red, and are constant habitual intruders on indian lands. I shall look for an Answer to this Speach towards the fall. The two nations will meet put their heads together and settle about their property. And when we have settled About our Claims the President will know all about it.
After this notice if there should be any more encroachments on our lands I hope you will call on the officers and Soldiers to prevent it. This I suppose is the business of you Colo. Hawkins by order of the President. Cattle hogs and horses are put over & stray on our lands, some will be marking trees roads, paths my young people being about and seeing them will be killing and doing mischief and our young people will say our old people are crazy and do not look into our rights. The masters of the Stocks will be vexed with us. I hope you will see justice done to both sides that we may live in peace and be friendly. I have one article to mention to the President. The trading Store, you told us there would be a house & store on your land, that goods should be cheaper than any other merchants, that they should be exchanged for small furs and deer skins, we are distressed about the trade at our United states factory, want to know what is the reason at the factory there is no trade, my people trades at the Country stores. Lead and powder is very high, I understood by the treaties there was a house to keep goods for the trade, we are told that the goods were to come by way of savannah, and were to be reasonable but our people cannot get any, and we are really distressed, our poverty arises from a want of a Market for what we have we are a poor people in distress. I am  my father the President know the truth and hope he will pay attention to it.




his



Hoboheilthlee
⏜⏜
Micco



mark




